Citation Nr: 0837739	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  03-09 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from July 1968 to April 1970.  Service in Vietnam is 
indicated by the evidence of record.  
From August 1979 until March 1987 the veteran had periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA). 

Service connection for a bilateral knee disability was 
initially denied in a September 1987 rating decision, which 
the veteran did not appeal.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York which denied the veteran's request to 
reopen his claim for entitlement to service connection for a 
bilateral knee condition.  
The veteran perfected his appeal with the timely submission 
of a substantive appeal (VA Form 9) in February 2003.

In April 2004, the Board issued a decision which reopened the 
veteran's knee claim and remanded it for additional 
evidentiary development.  This was accomplished, and in July 
2008 the VA Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) which denied the 
veteran's claim.  
The veteran's claims folder has been returned to the Board 
for further appellate proceedings.


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's current bilateral knee disability is related to his 
military service.




CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the veteran's bilateral knee disability was incurred military 
service.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a bilateral knee 
disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in April 2004.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to obtain Social 
Security Administration (SSA) records that pertain to the 
veteran's claim for disability benefits, and a VA medical 
nexus opinion.  The AOJ was then to readjudicate the claim.

The veteran was afforded a VA examination in June 2008, the 
report of which indicates the examiner reviewed the veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate physical examination and rendered an 
appropriate medical nexus opinion in conformity with the 
April 2004 remand instructions.  

As explained in detail below, the AMC attempted to obtain 
additional SSA records from the SSA without success.  The 
veteran wrote to the AMC in May 2007, stating, "I have 
already submitted all medical findings maintained by the SSA 
relevant to my bilateral knees.  Therefore it is kindly 
requested you suspend further attempts to obtain the 
information already provided . . ."  See the veteran's May 
31, 2007 Statement in Support of Claim.  To again attempt to 
associate these records into the claims file would be an 
exercise in futility.  Under these circumstances, there is no 
Stegall violation.  Cf.  Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].


Thereafter, the AMC readjudicated the claim in the July 2008 
SSOC.  Thus, the Board's remand instructions have been 
complied with.  See Stegall, supra.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

A VCAA notice letter was sent to the veteran regarding his 
service connection claim in April 2004.  This letter appears 
to be adequate.  The Board need not, however, discuss in 
detail the sufficiency of the VCAA notice letter in light of 
the fact that the Board is granting the claim.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board notes that the veteran has not been provided notice 
regarding degree of disability and effective date as required 
by the decision of the United States Court of Appeals for 
Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As will be discussed in detail below, the Board is 
granting the veteran's service connection claim.  It is not 
the Board's responsibility to assign an effective date in the 
first instance.  The Board is confident that the veteran will 
be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007). 

For chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007). 

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2007).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran now has a 
bilateral knee disability, which was evidenced by October 
1999 VA examination findings [diagnosing bilateral knee 
degenerative joint disease], and confirmed in the most recent 
June 2008 VA examination findings.  See the October 29, 1999 
VA examiner's report, page 4; see also the June 2008 VA 
examiner's report page 5.  Hickson element (1) is therefore 
satisfied.  

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address disease and injury.

Concerning in-service disease, there is no evidence of knee 
disease, to include arthritis in service.  The veteran's 
April 1970 separation examination was pertinently negative 
with respect to any disease affecting his knees.  See the 
April 8, 1970 Separation Examination, page 1.  Additionally, 
the veteran's service medical records from his periods of 
active duty in the National Guard are negative for the 
presence of knee disease.  In addition, there is no competent 
medical evidence of arthritis within the one year presumptive 
period for arthritis after service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  Accordingly, an in-service 
knee disease is not demonstrated.  

With respect to in-service injury, the record contains 
evidence from a National Guard line of duty examination that 
reports the veteran suffered an episode of knee pain and 
swelling during his August 1986 service, designated as a 
period of ACDUTRA.  See the December 1986 Line of Duty 
report, page 1; see also the August 9, 1986 in-service 
treatment record, page 1 ("[the veteran] while running 
durning [sic] his PT test got a pain in his knee.  Further 
running to finish his PT test resulted in his knee swelling 
up").  Hickson element (2), medical evidence of in-service 
injury, is therefore arguably satisfied.

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's bilateral knee disability and his military service, 
is essentially medical in nature.  The Board is prohibited 
from exercising its own independent judgment to resolve 
medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The record contains the June 2008 VA medical examination 
report, in which the examiner found that it was "not at 
least as likely as not that the veteran's bilateral knee 
disabilities are related to the in-service injuries nor are 
they an aggravation of an injury or condition incurred 
outside of active duty periods."  See the June 2008 VA 
examiner's report, page 5.  However, after reviewing the 
file, the Board believes that service connection may be 
granted based on continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b), discussed above.

It is clear that the veteran complained of knee pain in 
service.  Moreover, the veteran made no delay in filing a 
claim for service connection based on his knee pain.  He 
filed his original claim for a bilateral knee condition in 
February 1987, just one month after his separation.  Just as 
a veteran's delay in asserting a claim can work to his 
disadvantage, the Board believes that the veteran's immediate 
filing of a claim lends support to his claim.  

In July of 1987, the veteran received treatment at a VA 
medical center for pain in his knees.  The VA examiner 
diagnosed him with "post traumatic laxity of the right knee 
anterior cruciate ligament with resultant mild to moderate 
anterior and rotatory instability and post traumatic 
chondromalacia of the right knee patella" and "post 
traumatic chondromalacia of the left knee patella."  In 
March 1990, the veteran received more treatment for his knees 
at a VA medical center.  The veteran was afforded a VA 
medical examination in October 1995, at which time he was 
diagnosed with probable bilateral patellofemoral syndrome.    
The veteran had  a total right knee arthroscopy in June 1999) 
and a left knee replacement in August 2001.  

Crucially, there is no evidence of record, aside from the 
June 2008 VA examiner's opinion, which suggests that the 
veteran's bilateral knee disability was caused by anything 
other than military service.  Indeed, the June 2008 examiner 
listed a number of service-related knee injuries and 
complaints but nothing outside of service.  In addition, the 
June 2008 VA examiner's opinion was evidently based on the 
fact that x-rays of the knees were negative until 1999, 
twelve years after his separation from military service.  
However, it is undisputed that the veteran had a number of 
knee complaints and diagnoses during that twelve year period.        

Based on the above-cited evidence, the Board has no reason to 
doubt the veteran's assertions that he has experienced 
chronic knee pain on a daily or nearly daily basis since 
leaving military service.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Continuity of symptomatology is therefore 
established.  Element (3), and therefore all elements, has 
been satisfied.  The benefit sought on appeal is accordingly 
allowed.


ORDER

Entitlement to service connection for a bilateral knee 
disorder is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


